               Case 2:17-cv-01876-JCC Document 22 Filed 05/29/20 Page 1 of 2



                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    GEORGE VERKLER,                                     CASE NO. C17-1876-JCC
10                           Petitioner,                  MINUTE ORDER
11            v.

12    UNITED STATES OF AMERICA,

13                           Respondent.
14

15          The following minute order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on Petitioner’s motion for default judgment (Dkt. No.
18   21.) On August 4, 2015, the Court sentenced Petitioner to 48 months in custody after he pleaded
19   guilty to two counts of theft of public funds and two counts of aggravated identity theft. (Dkt.
20   No. 1 at 1.) The Ninth Circuit dismissed Petitioner’s direct appeal based on the waiver included
21   in his plea agreement. United States v. Verkler, Case No. CR15-0041-JCC, Dkt. Nos. 17 at 15
22   (W.D. Wash. 2015). Petitioner then filed a second appeal of the Court’s rulings on various post-
23   conviction motions, which the Ninth Circuit dismissed in part as untimely and denied in part as
24   meritless. Id., Dkt. No. 76 at 2. Petitioner subsequently filed a § 2255 motion on December 14,
25   2017, raising nineteen grounds for relief. (Dkt. No. 1.) The Court dismissed fourteen grounds
26   and ordered service and a response to the remaining five. (Dkt. No. 5.) After receiving the


     MINUTE ORDER
     C17-1876-JCC
     PAGE - 1
               Case 2:17-cv-01876-JCC Document 22 Filed 05/29/20 Page 2 of 2




 1   Government’s response, the Court dismissed Petitioner’s remaining five grounds for relief on

 2   June 7, 2018, and entered judgment against Petitioner on June 15, 2018. (Dkt. Nos. 11–12.) Nine

 3   months later, Petitioner tried to appeal the dismissal by filing a motion spanning 372 pages. (Dkt.

 4   No. 16.) The Court explained that Petitioner could not appeal the dismissal without a certificate

 5   of appealability. (Dkt. No. 18 at 1.) The Court therefore construed the appeal as an application

 6   for a certificate of appealability, which the Court denied. (Id. at 1–2.)

 7          Now, almost two years since the Court dismissed this action, Petitioner has again filed a

 8   motion spanning hundreds of pages in which Petitioner rehashes many of the same arguments
 9   that the Ninth Circuit and the Court have previously rejected. (See Dkt. No. 21 at 1–64.) The
10   Court rejects those arguments for the same reasons that it rejected them before. (See Dkt. No. 18
11   at 1–2.) The motion (Dkt. No. 21) is DENIED.
12          DATED this 29th day of May 2020.
13                                                            William M. McCool
                                                              Clerk of Court
14
                                                              s/Tomas Hernandez
15
                                                              Deputy Clerk
16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C17-1876-JCC
     PAGE - 2
